United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Atlanta, GA, Employer
)
___________________________________________ )
G.H., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-323
Issued: May 4, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 16, 2006 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ merit decision dated September 11, 2006 which affirmed the denial of
her occupational disease claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue on appeal is whether appellant has met her burden of proof in establishing that
she developed bilateral carpal tunnel syndrome while in the performance of duty.
FACTUAL HISTORY
On August 1, 2005 appellant, then a 52-year-old mail processor, filed an occupational
disease claim alleging that she developed bilateral carpal tunnel syndrome while performing her

work duties. She became aware of her condition on April 16, 2003. Appellant stopped work on
June 19, 2005 and did not return.1
Appellant submitted a statement noting that for the previous 20 years she worked for the
employing establishment in jobs that involved repetitive use of her hands and wrists. She came
under the treatment of Dr. Joseph E. Freschi, a Board-certified psychiatrist and neurologist, who
noted on April 16, 2003 that appellant presented with right hand and right leg pain. Dr. Freschi
stated that appellant’s history was significant for several lumbar surgeries which failed to resolve
persistent pain radiating down her right leg. He noted that an electromyogram (EMG) was
performed which revealed mild right median entrapment at the wrist. Dr. Freschi diagnosed mild
carpal tunnel syndrome, possible right hand arthritis and right L5 radiculopathy. In a March 30,
2005 report, he examined appellant for right lower extremity pain and noted that she had altered
pin sensation over the L5 peroneal distribution of the right leg and diagnosed denervation in the
L5 innervated muscles. A nerve conduction test dated May 2, 2005 revealed mild to moderate
bilateral carpal tunnel syndrome, worse on the left. Dr. Freschi recommended a brace. A
functional capacity evaluation dated June 10, 2005 determined that appellant could work at a
sedentary position for two and a half hours per day with frequent breaks.
In a June 12, 2005 attending physician’s report, Dr. Linton Cooke Hopkins, a Boardcertified internist, diagnosed bilateral carpal tunnel syndrome and noted with a checkmark “yes”
that appellant’s condition was caused or aggravated by her work duties. Also submitted was a
return to work slip from Dr. Andredell Hammond, a Board-certified internist, dated
June 18, 2005. Dr. Hammond treated appellant for carpal tunnel syndrome since June 8, 2005
and advised that she could return to work on June 13, 2005. In an attending physician’s report
dated September 9, 2005, Dr. Nelson Oyesiku, a Board-certified neurologist, diagnosed bilateral
carpal tunnel syndrome. He noted with a checkmark “yes” that appellant’s condition was
possibly related to her employment.
In a letter dated September 22, 2005, the employing establishment controverted the claim
and noted that appellant waited two years to report her injury. The employing establishment
advised that appellant had been off work for a work-related back injury and returned to a limitedduty position that did not require repetitive use of her hands. In an October 24, 2005 statement,
the employing establishment noted that the CA-2 filed by appellant indicated that the first time
she realized her disease or illness was caused or aggravated by her employment was April 16,
2003; however, appellant was not in a work status at that time.
By letter dated September 27, 2005, the Office advised appellant of the factual and
medical evidence needed to establish her claim and requested that she submit such evidence. It
requested that appellant submit a physician’s reasoned opinion addressing the relationship of her
claimed condition and specific employment factors. In a letter of the same date, the Office
requested information from the employing establishment.
The employing establishment submitted appellant’s job description for the period
October 28, 2002 to January 24, 2003. Appellant was required to verify customer accounts,
1

Appellant also has a claim for a back injury which was accepted by the Office, File No. 06-2051702.

2

write receipts for deposits, input customer receipts into the permit system, record the weight of
mail, input postage statements into the permit system and answer telephones.
Appellant submitted a statement dated October 18, 2005, noting that she was aware that
she had three years to file her claim and was being treated for another work-related injury when
she developed a wrist condition. She indicated that her wrist symptoms subsided and then
resurfaced in March 2005. Appellant indicated that she did not have any hobbies which involved
repetitive use of her hands.
In a decision dated November 7, 2005, the Office denied appellant’s claim on the grounds
that the medical evidence was not sufficient to establish that her condition was caused by the her
employment duties.
On December 5, 2005 appellant requested an oral hearing which was held on
June 29, 2006. She testified that she performed duties which required repetitive use of her hands
starting in 1981 until January 2003. Appellant advised that she was off work from January 2003
to April 2005 due to a back injury and back surgeries. She returned to work in a security
monitoring position in April 2005 which did not involve repetitive use of her hands. Appellant
submitted an operative report from Dr. Oyesiku dated July 11, 2005, who performed a left carpal
tunnel release and diagnosed left carpal tunnel syndrome. In a September 12, 2005 report,
Dr. Oyesiku noted that appellant was progressing well and her paresthesias had improved. In a
January 10, 2006 report, he noted that appellant had a successful left carpal tunnel release in
July 2005 and recently quit her job due to a back injury. Appellant submitted an August 24,
2005 nursing note indicating that she was progressing well. She also submitted an October 7,
2005 x-ray of the lumbar spine. In a February 9, 2006 report, Dr. Freschi noted treating
appellant for numbness in both hands. He indicated that she underwent nerve conduction studies
which revealed borderline slowing of the right motor distal latency, mild to moderate slowing of
the median sensory and mixed nerve conduction across the wrist. Dr. Freschi diagnosed bilateral
distal median entrapment neuropathies at the wrist with the right worse than the left.
In a decision dated September 11, 2006, the hearing representative affirmed the
November 7, 2005 decision.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act, that the injury was
sustained in the performance of duty as alleged, and that any disability and/or specific condition
for which compensation is claimed are causally related to the employment injury. These are the
essential elements of each and every compensation claim regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.2

2

Gary J. Watling, 52 ECAB 357 (2001).

3

To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by claimant. The
medical evidence required to establish causal relationship is generally rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.3
ANALYSIS
It is not disputed that appellant’s duties as a mail processor from 1981 to 2003 included
performing repetitive activities using her hands and arms. However, she has not submitted
sufficient medical evidence to support that it is causally related to the employment factors or
conditions.
On September 27, 2005 the Office advised appellant of the medical evidence needed to
establish her claim. Appellant did not submit a medical report from an attending physician
addressing how specific employment factors may have caused or aggravated her claimed
condition.
Appellant submitted a treatment note from Dr. Freschi dated April 16, 2003. Dr. Freschi
noted that an EMG was performed which revealed evidence of mild right median entrapment at
the wrist. Dr. Hopkins diagnosed mild carpal tunnel syndrome, possible right hand arthritis and
right L5 radiculopathy. On February 9, 2006 Dr. Freschi treated appellant for bilateral upper
extremity numbness. He indicated that she underwent nerve conduction studies which revealed
borderline slowing of the right motor distal latency, mild to moderate slowing of the median
sensory and mixed nerve conduction across the wrist and diagnosed bilateral distal median
entrapment neuropathies at the wrist with the right worse than the left. However, these reports
did not provide any history of the injury or the employment factors believed to have caused or
contributed to appellant’s condition.4 Additionally, the reports do not provide a rationalized
opinion regarding the causal relationship between appellant’s condition and her employment

3

Solomon Polen, 51 ECAB 341 (2000).

4

Frank Luis Rembisz, 52 ECAB 147 (2000) (medical opinions based on an incomplete history have little
probative value).

4

duties as a mail processor or explanation of how such duties caused or contributed to such
condition.5 Therefore, these reports are insufficient to meet appellant’s burden of proof.
Appellant submitted an attending physician’s report from Dr. Hopkins dated
June 12, 2005. Dr. Hopkins diagnosed bilateral carpal tunnel syndrome. He indicated with a
checkmark “yes” that appellant’s condition was caused or aggravated by an employment activity.
The Board has held that an opinion on causal relationship which consists only of a physician
checking “yes” to a medical form report question on whether the claimant’s condition was
related to the history given is of little probative value. Without any explanation or rationale for
the conclusion reached, such report is insufficient to establish causal relationship.6
Appellant submitted a September 9, 2005 attending physician’s report from Dr. Oyesiku,
a Board-certified neurologist. He diagnosed bilateral carpal tunnel syndrome and noted with a
checkmark “yes” that appellant’s condition was possibly related to an employment activity as
carpal tunnel syndrome was associated with occupations. As noted, however, the Board has held
that an opinion on causal relationship which consists only of a physician checking “yes” to a
medical form report question on whether the claimant’s condition was related to the history
given is of little probative value. Without any explanation or rationale for the conclusion
reached such report is insufficient to establish causal relationship.7 Other reports from
Dr. Oyesiku, dated July 11, 2005 to January 10, 2006, noted that appellant underwent a left
carpal tunnel release on July 11, 2005 and was progressing well postoperatively with improved
paresthesias. However, he did not address a history of the claimed injury8 or provide a specific
opinion explaining how appellant’s employment caused or contributed to her condition.9
Therefore, these reports are insufficient to meet appellant’s burden of proof.
Appellant submitted a nursing note dated August 24, 2005; however, the Board has held
that treatment notes signed by a nurse are not considered medical evidence as a nurse is not a
physician under the Act.10 Therefore, this report is insufficient to meet appellant’s burden of
proof.
The remainder of the medical evidence, including EMG’s dated March 30 and May 2,
2005, a functional capacity evaluation dated June 10, 2005, an x-ray of the lumbar spine dated
October 7, 2005 and a return to work slip from Dr. Hammond dated June 18, 2005, fail to
provide an opinion on the causal relationship between appellant’s job and her diagnosed bilateral
5

See Jimmie H. Duckett, 52 ECAB 332 (2001); Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not
containing rationale on causal relationship are entitled to little probative value).
6

Lucrecia M. Nielson, 41 ECAB 583, 594 (1991).

7

Id.

8

Frank Luis Rembisz, supra note 4.

9

Jimmie H. Duckett, supra note 5.

10

See 5 U.S.C. § 8101(2) (this subsection defines a “physician” as surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors and osteopathic practitioners within the scope of their practice as defined
by State law. See also Charley V.B. Harley, 2 ECAB 208, 211 (1949) (where the Board has held that a medical
opinion, in general, can only be given by a qualified physician).

5

carpal tunnel syndrome. For this reason, this evidence is not sufficient to meet appellant’s
burden of proof.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment, nor
the belief that her condition was caused, precipitated or aggravated by her employment is
sufficient to establish causal relationship.11 Causal relationships must be established by
rationalized medical opinion evidence. Appellant failed to submit such evidence and the Office,
therefore, properly denied her claim for compensation.
CONCLUSION
The Board finds that appellant has not established that she sustained bilateral carpal
tunnel syndrome causally related to her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the September 11, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 4, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

11

See Dennis M. Mascarenas, 49 ECAB 215 (1997).

6

